DETAILED ACTION
This office action is in response to the application filed on 24 March 2021.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	However, note that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Status
	Claims 1-10, 12-13 and 15-17 are currently pending.
Priority
Acknowledgment is made of applicant’s claim for domestic priority based on the filing of PCT/US2019/052646 on 24 September 2019 claiming benefit to provisional application 62/735,341 filed on 24 September 2018 under 35 U.S.C. 119(e).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06 May 2021 was filed before the mailing date of the first action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been reviewed and considered by the examiner.
Claim Objections
	Claim 17 is objected to because of the following informalities: Claim 17 recites, in part, “measurement of radio density as measured in Houndsfield units” which should be “measurement of radio density as measured in Hounsfield units” (‘Hounsfield’ is misspelled).
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Further, the factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10, 12-13 and 16-17 are rejected under U.S.C. 103 as being unpatentable over Yosibash et al (US 9,937,011 B2; Yosibash), in view of Hurley et al (US 2018/0165004 A1; Hurley).
RE Claim 1, Yosibash discloses a system for generating a three-dimensional point cloud model of an anatomical structure (Yosibash: col. 2:41-45, “It is an object of the present invention to disclose a fully-automatic computer-implemented system that can accept an image of a bone, extract therefrom the bone's shape in three dimensions and the bone's density as a the system comprising:
a computer accessible memory operational to store a three-dimensional array of data elements describing multiple anatomical features of a subject (Yosibash: col. 3:4-8, “It is another object of the present invention to disclose the computer-implemented method, additionally comprising steps of ... storing said data on a specified storage medium” (storing 3d shape data in a memory), col. 14:49-51, “The present invention comprises a system and method for predicting the mechanical response of patient-specific long bones (femurs, humerus, metatarsal, etc.)” (multiple anatomical features)), each of the data elements having associated therewith positional data and a separate parameter value (Yosibash: cols. 18:6-7 and 19:28-30, “Typically, the user-specified value will be a Hounsfield unit (HU) value ... The 3D array generated in the previous steps is manipulated to construct a file of x, y, z coordinates and their associated HU values”); and
implicitly discloses a processor, operatively coupled to the computer accessible memory, operational to identify any data elements in the three-dimensional array having an associated parameter value satisfying a predefined threshold value associated with at least one anatomical feature (Yosibash: col. 5:26-30, “It is another object of the present invention to disclose the computer-implemented method, additionally comprising steps of identifying voxel values of HU>475 (ρash>0.486 g/cm3) as said cortical bone and identifying voxel values of HU<475 as said trabecular bone”), the processor further operational to acquire from the computer accessible memory, positional data associated with the data elements identified as having an associated parameter value satisfying the predefined threshold value and store the acquired positional data in a computer memory (Yosibash: cols. 5:31-67 and 6:1-29, disclosing an outline for performing a finite-element analysis (FEA) on imaged bone data (note, Yosibash’s FEA analysis implicitly uses stored position data to generate a smoothed mesh and determine material properties of said bone (e.g., cortical and trabecular) at respective 3d positions, where said material properties are dependent on associated parameter values)); and
wherein the processor is further operational to generate, from the acquired positional data stored in the computer memory, a visually displayable three-dimensional model of at least one anatomical structure having a first plurality of points in the model which define an exterior perimeter of the at least one anatomical structure and a second plurality points in the model which define at least one feature interior of the exterior perimeter of the at least one anatomical structure (Yosibash: col. 15:62-64, “the user can specify the type of result to be displayed, via a menu or via typing in a result type, or by any other means known in the art of specifying a result type”, claim 9, cols. 25:49-52, “A computer-implemented system for providing finite element analysis (FEA) of at least a portion of at least one bone ... said system comprising: a. at least one processor” and 26:21-36, “a device configured to display at least one result from said solved model ... wherein said point cloud and spline curves enable the surface of said solid model to be smooth, and further wherein said use of said p-FEs enables said FEs to have heterogeneous material properties and reduce the number of FEs in said FE mesh; further comprising a step of identifying said cortical-trabecular boundary of said bone, said cortical bone being identifiable as having voxel values of Hounsfield unit (HU)>475 (bone ash density ρash>0.486 g/cm3) and said trabecular bone being identifiable as having voxel values of HU<475 (ρash<0.486 g/cm3)”), both the first plurality and second plurality points in the model being simultaneously visually discernable (Yosibash: col. 19:5-6, “The colors show the density, with red representing the highest density and blue the lowest density”).
However, although Yosibash does not appear to expressly teach,
Hurley (in the field of 3D surgical planning) teaches a processor, coupled with a display, operational to generate a visually displayable 3D point cloud model (Hurley: fig. 1, illustrating a ‘mobile tablet device’ 101 coupled with ‘display unit’ 103; [0039], “It will also be appreciated that any engine, unit, module, component, server, computer, terminal or device exemplified herein that executes instructions ... Such engine, unit, module, component, server, computer, terminal or device farther comprises at least one processor for executing the foregoing instructions”, [0058], “In embodiments, the 3D model is displayed on the display unit 103, preferably selectively either as a point cloud or polygon mesh”)
	Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Hurley’s display and processor operational to generate a visually displayable 3D point cloud model with Yosibash’s system comprising a display and a processor operational to generate a visually displayable 3D model of at least one anatomical structure which defines an exterior perimeter of the at least one anatomical structure having a first plurality of points, and defines at least one feature interior of the exterior perimeter generates a visually displayable three-dimensional point cloud model of at least one anatomical structure having a first plurality of points ... and a second plurality of points, both the first plurality and second plurality points in the point cloud model being simultaneously visually discernable. In addition, the motivation for combining Hurley’s way of displaying a 3D point cloud model with Yosibash’s system would have been to help users understand their data by allowing them to ‘see’ anatomical structure(s) in their raw, true-to-life form. 
RE Claim 2, Yosibash/Hurley teaches the system of claim 1, and in addition Hurley discloses a display, coupled to the computer accessible memory and the processor, operational to render the three-dimensional point cloud model (Hurley: fig. 1, illustrating a ‘mobile tablet device’ 101 coupled with ‘display unit’ 103 and ‘memory’ 111; [0039], “It will also be appreciated that any engine, unit, module, component, server, computer, terminal or device exemplified herein that executes instructions ... Such engine, unit, module, component, server, computer, terminal or device farther comprises at least one processor for executing the foregoing instructions”, [0058], “In embodiments, the 3D model is displayed on the display unit 103, preferably selectively either as a point cloud or polygon mesh”).
	Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Hurley’s display, coupled with a processor and memory, operational to render a 3D point cloud model with Yosibash/Hurley’s system in order to let users view anatomical structure(s) in their raw, true-to-life form. 
RE Claim 3, Yosibash/Hurley discloses the system of claim 1, and Yosibash further teaches the at least one anatomical structure comprises a bony structure (Yosibash: col. 14:49-51, “The present invention comprises a system and method for predicting the mechanical response of patient-specific long bones (femurs, humerus, metatarsal, etc.)).
RE Claim 4, Yosibash/Hurley teaches the system of claim 3, and Hurley also discloses wherein the bony structure comprises a vertebral body (Hurley: fig. 12, illustrating bony structures comprising a portion of a person’s spine; [0112], “Exemplary applications include, but are not limited to, joint replacement surgery, deformity correction and spine surgery, head and neck surgery, oral surgery and neurosurgery”).

RE Claim 5, Yosibash/Hurley discloses the system of claim 3, and in addition Yosibash teaches the at least one interior features represents regions of bone density within the exterior perimeter of the bony structure (Yosibash: fig. 4B, illustrating images of a human femur bone; col. 19:19-21, “the close-up (FIG. 4B, 4255) shows that the bone edge regions are more dense (yellow) than the central region (blue, low density)”).
RE Claim 6, Yosibash/Hurley teaches the system of claim 3, and Yosibash also discloses the first plurality of points in the point cloud model define an exterior perimeter of cortical bone of the bony structure (Yosibash: col. 5:26-30, “It is another object of the present invention to disclose the computer-implemented method, additionally comprising steps of identifying voxel values of HU>475 (ρash>0.486 g/cm3) as said cortical bone and identifying voxel values of HU<475 as said trabecular bone”, col. 19:19-21, “the close-up (FIG. 4B, 4255) shows that the bone edge regions are more dense (yellow) than the central region (blue, low density)” (higher density regions correlate with exterior cortical bone)).
RE Claim 7, Yosibash/Hurley discloses the system of claim 5, and Yosibash further teaches the second plurality of points in the point cloud model define regions of cancellous bone interior to the exterior perimeter of cortical bone in the boney structure (Yosibash: col. 5:26-30, “It is another object of the present invention to disclose the computer-implemented method, additionally comprising steps of identifying voxel values of HU>475 (ρash>0.486 g/cm3) as said cortical bone and identifying voxel values of HU<475 as said trabecular bone”, col. 19:19-21, “the close-up (FIG. 4B, 4255) shows that the bone edge regions are more dense (yellow) than the central region (blue, low density)” (lower density regions correlate with cancellous/trabecular bone, which is interior to the exterior perimeter of cortical bone)).
RE Claim 8, Yosibash/Hurley teaches the system of claim 1.
In addition, Yosibash discloses a model is a point cloud model (Yosibash: col. 5:43-49, “generating an analyzable model using steps of ... generating a point cloud model of said boundaries” (3d point cloud model)).
RE Claim 9, Yosibash discloses a method for generating a point cloud model of an anatomical structure (Yosibash: col. 5:22-49, “It is another object of the present invention to disclose the computer-implemented method, wherein said steps of determining material properties comprise additional steps of identifying the cortical-trabecular boundary of said bone ... It is another object of the present invention to disclose a computer-implemented method ... said method comprising: ... generating an analyzable model using steps of ... generating a point cloud model of said boundaries”), and implicitly teaches the method comprising: accessing a three-dimensional array of data elements describing at least a portion of physical anatomy of a subject, each of the data elements having associated therewith positional data and a separate radio density value (Yosibash: cols. 18:41-46, and 19:28-30, respectively, “Segmentation is performed as described hereinabove, to generate a 3D image (220) in which bone pixels in the region of interest are identified. All pixels different from zero and surrounded by the outer boundary are taken into account. A 3D array stores each pixel 's location (Row, Column and Slice Number), and its HU ... The 3D array generated in the previous steps is manipulated to construct a file of x, y, z coordinates and their associated HU values” (3d data is stored, and then accessed to perform segmentation prior to determining material properties)).
	Further, the remaining limitations recited in claim 9 are substantially similar in scope with corresponding limitations recited in claim 1 and are, therefore, rejected under the same rationale.
RE Claim 10, Yosibash discloses a method for generating a point cloud model of an anatomical structure (Yosibash: col. 5:22-49, “It is another object of the present invention to disclose the computer-implemented method, wherein said steps of determining material properties comprise additional steps of identifying the cortical-trabecular boundary of said bone ... It is another object of the present invention to disclose a computer-implemented method ... said method comprising: ... generating an analyzable model using steps of ... generating a point cloud model of said boundaries”), and implicitly teaches the method comprising: accessing a three-dimensional array of data elements describing at least a portion of physical anatomy of a subject, each of the data elements having associated therewith positional data and a separate parameter value (Yosibash: cols. 18:41-46, and 19:28-30, respectively, “Segmentation is performed as described hereinabove, to generate a 3D image (220) in which bone pixels in the region of interest are identified. All pixels different from zero and surrounded by the outer boundary are taken into account. A 3D array stores each pixel 's location (Row, 
	Additionally, the remaining limitations recited in claim 10 are substantially similar in scope with corresponding limitations recited in claim 1 and are, therefore, rejected under the same rationale.
RE Claim 12, Yosibash/Hurley teaches the method of claim 10, and Yosibash also discloses a model is a point cloud model (Yosibash: col. 5:43-49, “generating an analyzable model using steps of ... generating a point cloud model of said boundaries” (3d point cloud model)).
RE Claim 13, Yosibash/Hurley discloses the method of claim 10 and further Yosibash teaches the data elements are voxels (Yosibash: col. 5:26-30, identifying voxel values of cortical bone and trabecular bone).
RE Claim 16, Yosibash/Hurley teaches the method of claim 10, and further Yosibash discloses the parameter value represent a measurement of radio density (Yosibash: col. 18:6-7, “Typically, the user-specified value will be a Hounsfield unit (HU) value”, col. 5:26-30, parameter values of Hounsfield units (HU)).
RE Claim 17, Yosibash/Hurley discloses the method of claim 10, and Yosibash also teaches the parameter value represent a measurement of radio density as measured in Houndsfield units (Yosibash: col. 18:6-7, “Typically, the user-specified value will be a Hounsfield unit (HU) value”, col. 5:26-30, parameter values of Hounsfield units (HU)).

Claim 15 is rejected under U.S.C. 103 as being unpatentable over Yosibash, in view of Hurley, and further in view of Chougule et al (‘Development of patient specific implants for Minimum Invasive Spine Surgeries (MISS) from non-invasive imaging techniques by reverse engineering and additive manufacturing techniques’; Chougule).
RE Claim 15, Yosibash/Hurley teaches the method of claim 10.
Still, even though Yosibash/Hurley apparently fails to teach,
there are less points comprising the point cloud model than data elements comprising the three-dimensional array (Chougule: figs. 5(a) and 5(b), (a) ‘point cloud data’, (b) ‘b-spline curve through PCD’; section 3, ‘conversion of CT scan image to CAD model’, p. 217, “To improve the modelling process, preprocessing of Point Cloud Data for removal of outliers and smoothening is required. Fig. 5(a) shows a sample Point Cloud Data and Fig.5(b) shows a closed B-spline curve fitted through sample point cloud data”).
	Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Chougule’s method of removing outliers in the point cloud model with Yosibash/Hurley’s method of processing point cloud data in order to improve the modeling process (Chougule, p. 217).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F. VALDEZ whose telephone number is (571) 270-3744.  The examiner can normally be reached Monday-Friday; 7:30am - 4:00 pm EST.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached at (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PATRICK F VALDEZ/Examiner, Art Unit 2611